Citation Nr: 1215741	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a chronic fatigue syndrome.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for status post left rotator cuff surgery.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 1964 and from December 1990 to August 1991.  The Veteran also had service with the Alabama National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied service connection for sleep apnea and tinnitus and confirmed and continued the denials of service connection for chronic fatigue syndrome and status post left rotator cuff surgery on the basis that no new and material evidence had been received to reopen the Veteran's claims. 

In March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The Board notes that in its September 2011 supplemental statement of the case (SSOC) the RO appeared to have considered the Veteran's claim for entitlement to service connection for chronic fatigue syndrome without addressing whether new and material evidence had been submitted.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen claim of service connection for chronic fatigue syndrome is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

The Board notes that in an October 2007 rating decision, the RO denied service connection for tinnitus and status post left rotator cuff surgery.  

However, the Board notes that the Veteran filed a timely notice of disagreement (NOD) with the October 2007 rating decision in August 2008.  The Veteran was issued a statement of the case (SOC) in March 2009 and the Veteran perfected a timely appeal of the October 2007 rating decision regarding status post left rotator cuff surgery in April 2009.  As a result, this obviates the need for the Veteran to submit new and material evidence to reopen his claim for service connection for status post left rotator cuff surgery.  

The issues of  entitlement to service connection for chronic fatigue syndrome, status post left rotator cuff surgery, sleep apnea and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 1994 rating decision, the RO denied entitlement to service connection for fatigue.

2.  The evidence received since the July 1994 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue syndrome, and raises a reasonable possibility of substantiating the claim. 





CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied entitlement to service connection for fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to reopen the Veteran's claim for entitlement to service connection for chronic fatigue syndrome; the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's July 1994 denial of service connection for fatigue.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for fatigue in a July 1994 rating decision on the basis that there was no evidence of a chronic fatigue disability.  This decision was based in part on an April 1993 VA examination which found that the Veteran had a history of fatigue with an unknown etiology. 

The Veteran did not appeal the July 1994 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim for service connection for chronic fatigue syndrome in April 2008.  

Evidence received since the July 1994 rating decision includes a May 1993 VA Persian Gulf Registry treatment record which provide a diagnosis of chronic fatigue of unknown etiology.  While dated prior to the July 1994 rating decision, the Board notes that this record was not associated with the claims file until after the July 1994 rating decision and the rating decision did not consider the Persian Gulf Registry examination.

The prior denial of service connection for fatigue was based on a lack of evidence of a diagnosis of a chronic disability following service.  The May 1993 VA treatment note diagnosing chronic fatigue suggests a current chronic fatigue disability following service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for chronic fatigue syndrome have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for chronic fatigue syndrome is reopened, and to that extent the claim is granted. 


REMAND

VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim for status post left rotator cuff surgery, the Veteran contends that he injured his left rotator cuff while on ACDUTRA at Camp Shelby, Mississippi in 1996.  In the Veteran's representative's May 2012 informal hearing presentation, he noted that a further request for the Veteran's personnel records from the Alabama Army National Guard was necessary as the records for the Veteran's ACDUTRA service at Camp Shelby in 1996 when he injured his shoulder was not yet associated with the claims file.

Therefore, the RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA through official sources.

Additionally, if it is shown that the Veteran was on ACDUTRA or INACDUTRA when he injured his left shoulder, then an examination is needed so that a medical professional can review the entire medical record, consider an accurate history, and provide an informed opinion as to whether the Veteran has a current left shoulder disability that is related to service.

Regarding the Veteran's reopened claim for chronic fatigue syndrome, in his July 2008 NOD, the Veteran asserted that this disability should be considered and evaluated as a chronic disability and a disability as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  The Board notes that the Veteran underwent a VA nose and sinus examination in April 1993 in which the examiner recommended that the Veteran undergo a Persian Gulf Registry examination if the Veteran's symptoms did not resolve.  The Veteran underwent a Persian Gulf Registry examination in May 1993.  As noted above, the Veteran was diagnosed with chronic fatigue of an unknown etiology.

As a result of no etiology being provided, the record does not clearly indicate whether the Veteran actually has a current chronic fatigue syndrome disability, or whether his claimed symptoms are manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  As regards the latter, the Board notes that guidelines for disability examinations for Gulf War Veterans have been issued in an Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  

Consequently, the Board finds that a new VA Persian Gulf War examination and medical opinion in connection with the claim involving chronic fatigue syndrome would be helpful in resolving this claim.  Id.

Regarding the Veteran's sleep apnea claim, a May 2007 private sleep study diagnosed the Veteran with obstructive sleep apnea.  Additionally, in a buddy statement dated June 2008, a soldier who served with the Veteran noted that on a few occasions, he slept in the same area as the Veteran during their service.  He reported that on these occasions, they could stay in the same tent with the Veteran because his snoring was so loud.  Additionally, the soldier remembered noticing that the Veteran looked as though he had stopped breathing when he was sleeping.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed sleep apnea disability.  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for sleep apnea and that further medical examination and opinions in connection with this claim is warranted.  

Regarding the Veteran's claim for service connection for tinnitus, the Board notes that the Veteran contends that this disorder was incurred as a result of noise exposure during his active service including small arms fire, helicopters, tanks and forklifts.  

The Veteran underwent a VA audiological examination in April 2007.  The examiner noted that the Veteran denied tinnitus.  However, in his July 2008 NOD, the Veteran argued that at the time of his VA audiological examination, he was not aware of what tinnitus (ringing in the ears) was and therefore could not comment on whether he had it or not.  He noted that the definition of tinnitus was not explained or discussed with him at the time of the examination.  The Veteran contended that he has experienced ringing of his ears "for years" as a result of his active duty noise exposure.

The Board also notes that the Veteran's military noise exposure is conceded as he was granted service connection for bilateral hearing loss in a July 1994 rating decision.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for tinnitus and that further medical examination and opinions in connection with this claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the National Guard.  

3.  If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

4.  If it is determined that the Veteran was on active duty during his left shoulder injury at Camp Shelby in 1996, the Veteran should then be afforded a VA examination in order to determine whether he has a current left shoulder disability and if so, the etiology of this disability.  

The claims folder must be made available to the examiner for review before the examination.  The examiner should answer the following questions: 1) Does the Veteran have a current left shoulder disability?  If so, what is the diagnosis of this disability?  2) If the Veteran is found to have a current disability of the left shoulder, is it as likely as not that this disability is the result of trauma sustained during active service?  The reasons for all opinions should be provided. 

5.  The Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the etiology of his chronic fatigue syndrome.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has chronic fatigue syndrome that is due to an undiagnosed illness that has resulted from his service during in the Southwest Asia theater of operations during the Persian Gulf War.  The VA examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a current chronic fatigue syndrome that is related to any injury or illness incurred during his active duty service. 

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report. 

6.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any sleep apnea disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a sleep apnea disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  If, however, the examiner is not able to provide such an opinion without resorting to mere speculation, the examiner should provide the reasons and bases for such a determination.  

7.  The Veteran should be scheduled for a VA audiology examination for opinions as to whether there it is at least as likely as not (a 50 percent probability or greater) that he has tinnitus as a result of active service.  The examiner should solicit a detailed history of any symptoms or treatment during active service and of the continuation of any such symptoms after service.  Reasons and bases should be provided for all conclusions.

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


